DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-13 in the reply filed on 25 July 2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.

Claim Interpretation
Independent claim 1 is drawn to an organic electroluminescent device having a mixed host material which forms an exciplex, an assistant host material which is a thermally activated delayed fluorescent (TADF) material, and a fluorescent dye. 
Claim 1 further requires the limitation that a triplet energy level of the exciplex being higher than a singlet energy level of the auxiliary host material.
Claim 2 requires the limitation that a triplet energy level of the auxiliary host material is higher than a singlet energy level of the fluorescent dye.
Claim 3 requires the limitation that a triplet energy level of the electron donor material and a triplet energy level of the electron acceptor material are respectively higher than a triplet energy level of the host material.
By employing the limitation “a singlet energy level”  and “a triplet energy level” the claims described above are not limited to the embodiment shown in figures 1 and 4 of the instant specification. Namely, that “a singlet energy level”  and “a triplet energy level” in each case refers to S1 and T1, respectively.  All materials have a multitude of singlet states and triplet states, which include S0 to Sn and T0 to Tn, where n is equal to the number of singlet and triplet excited states per a given material.  This includes the S2, S3, T2, T3, and higher states, which are present in the described compounds. So while a prior art reference may not explicitly teach that, for example, the T1 level of the exciplex host is greater than the S1 level of the TADF auxiliary host material, it would be expected that the higher triplet energy levels of the exciplex host material, such as any of the higher energy Tn states would be higher than the S1 level of the auxiliary host material.  As such, even systems in which the mixed host exciplex T1 energy level is lower than the S1 energy level of the TADF auxiliary host material may still be properly relied upon to reject at least independent claim 1.  It is suggested that Applicants amend independent the claims such that “a singlet energy level”  and “a triplet energy level” in each case refers to S1 and T1, respectively.  In so doing, these claim interpretations would no longer be possible.
However, it is noted that as outlined below, the current rejections would meet the limitations of the claims described above wherein “a singlet energy level”  and “a triplet energy level” in each case refers to S1 and T1, respectively.

Claim Objections
Claims 9, 11, 12, and 13 are objected to because of the following informalities:  The compound structures and their corresponding labels do not align.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6: Claim 6 requires that “… an energy level difference between a singlet energy level and a triplet energy level of the host material is less than 0.15 eV.” The only description of this limitation in the instant specification is found in paragraph [0012]. However, no description is given under what circumstances this property would occur. Additionally, there is no indication that any of the exemplified combinations of electron donor materials and electron acceptor materials would possess this property. Furthermore, it does not appear that this is a commonly described property in the prior art. 
As shown by the instant specification and the references  Yan (US 2017/0194585 A1) (hereafter “Yan”) and Kim et al. (US 2016/0164020 A1) (hereafter “Kim”), there are a wide variety of combinations of electron donor materials and electron acceptor materials that can be used to form exciplex host materials. There is no description in the instant specification, Yan, or Kim under what circumstances the property “… an energy level difference between a singlet energy level and a triplet energy level of the host material is less than 0.15 eV” would occur.
For at least these reasons, it is not clear that Applicant had possession of the limitations of the current claim 6.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0194585 A1) (hereafter “Yan”) as modified by Nakanotani et al. (“High-efficiency organic light-emitting diodes with fluorescent emitters” Nature Communications, vol. 5, Article number: 4016 (2014) pp. 1-7.) (hereafter “Nakanotani”), Kim et al. (US 2016/0164020 A1) (hereafter “Kim”), and Pan (WO 2016/086887 A1—machine translation relied upon) (hereafter “Pan”).
Regarding claims 1-5 and 7-13: Yan discloses an organic electroluminescent device, the organic electroluminescent device comprising an organic functional layer, the organic functional layer comprising a light-emitting layer {paragraphs [0086]-[0087] and the Example “OLED1” described in paragraphs [0097]-[0114]}.
The light-emitting layer comprising a host material comprising a host H1 (TCTA) and a host H2 (B3PYMPM) (H1 and H2 shown below) and a guest material that is a light-emitting dopant {(paragraphs [0086]-[0087] and [0092]: The organic electroluminescent device comprises the organic mixture of the disclosure as the material of the light emitting layer.), (paragraph [0016]: The organic mixture comprises a first host H1, a second host H2, and an organic fluorescence material, E1. Where H1 and H2 form an exciplex.), (Example OLEDs described in paragraphs [0097]-[0114]: H1 and H2 are the exciplex host material that are used with a guest material that is a light-emitting dopant.)}.
[AltContent: textbox (H1 of Yan (TCTA))][AltContent: textbox (H2 of Yan (B3PYMPM))]
    PNG
    media_image1.png
    767
    871
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    518
    840
    media_image2.png
    Greyscale


The host material being an exciplex composed of a donor molecule and a receptor molecule {(paragraphs [0086]-[0087] and [0092]: The organic electroluminescent device comprises the organic mixture of the disclosure as the material of the light emitting layer.), (paragraph [0016]: The organic mixture comprises a first host H1, a second host H2, and an organic fluorescence material, E1. Where H1 and H2 form an exciplex.)}.
H2 and H1 are present at a ratio of 48:47 {paragraph [0111]}.
The light-emitting dopant can be a fluorescent dopant {paragraph [0062]}.
Yan does not teach that the device of Yan comprises an auxiliary host material that is a thermally activated delayed fluorescence (TADF) material in addition to the exciplex host material.
Nakanotani teaches a composition for an emitter layer of an organic light-emitting device comprising a host material, an “assistant dopant” that is a TADF material, and a fluorescent light emitting material {abstract, Figure 1, Table 1}. The materials have the relative energy relationships shown below {Figure 1}.

    PNG
    media_image3.png
    566
    1157
    media_image3.png
    Greyscale

The assistant dopant for the red emitter DBP (shown below) is Tri-PXZ-TRZ (shown below) {Table 1}.
[AltContent: textbox (DBP)]
    PNG
    media_image4.png
    673
    611
    media_image4.png
    Greyscale
         
    PNG
    media_image5.png
    378
    230
    media_image5.png
    Greyscale


Nakanotani teaches that using such a composition allows for organic light-emitting devices having high efficiency, high stability, and nearly 100% exciton production efficiency {abstract and p. 6, 2nd col, 1st paragraph as well as Figure 2}.
Kim teaches that the exciplex formed by TCTA and B3PYMPM has a first excited triplet energy of 2.53 eV—this value being lower than each of the first excited triplet energy states of TCTA and B2PYMPM {Fig. 4B as described in paragraph [0078]}.
Pan teaches that Tri-PXZ-TRZ has a first excited triplet energy of 2.26 eV and a first excited singlet state of 2.34 eV {Table 1, Emitter 2}.
Thus, the energy relationships between the exciplex host (TCTA and B2PYMPM) of Yan and the assistant dopant Tri-PXZ-TRZ and dopant DBP of Nakanotani are met.
As shown in the figure of Nakanotani above, the first excited singlet state of DBP is lower than the first excited singlet state of Tri-PXZ-TRZ. As described above, the first excited singlet state of Tri-PXZ-TRZ is lower than the first excited triplet state of the exciplex host. Thus, the first excited triplet state of the exciplex host is higher than the first excited singlet state of the fluorescent dopant.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Yan by using the “assistant dopant” and dopant of Nakanotani shown above in the light emitting layer, using the exciplex host of Yan, based on the teaching of Nakanotani, Kim, and Pan. The motivation for doing so would have been to use a light-emitting layer composition that allows for organic light-emitting devices having high efficiency, high stability, and nearly 100% exciton production efficiency, as taught by Nakanotani.
The “assistant dopant” of Nakanotani can be equated with an assistant host, because it assists the host material in transporting excitons and transferring excitons to the light emitting dopant. The “assistant dopant” of Nakanotani is present at a concentration of 15 wt% and the fluorescent dopant is present at a concentration of 1 wt% {Table 1 of Nakanotani}.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786